 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NORTHWEST ADMINISTRATORS,                       No. 2:19-cv-00744 WBS AC
      INC.,
12
                         Plaintiff,
13                                                    ORDER
             v.
14
      NATIONAL EXPRESS TRANSIT
15    SERVICESCORPORATION, et al.,
16                       Defendants.
17

18          IT IS HEREBY ORDERED that the parties’ Stipulation to Extend Time to Object to

19   Recommended Decision (ECF No. 68), is APPROVED and INCORPORATED herein.

20          IT IS FURTHER ORDERED THAT

21          1. Objections to the Findings and Recommendations (ECF No. 52) shall be due June 11,

22   2021, per the stipulation.

23          2. No further extensions of time, stipulated or otherwise, will be approved absent a

24   showing of extraordinary circumstances.

25          IT IS SO ORDERED.

26   DATED: May 20, 2021.

27

28
                                                      1
